DETAILED ACTION
This Final Office Action is in response to amendment filed on 02/09/2021.
Amended claims 1, 3, 5, 7-9, 11, 13 and 15 filed on 02/09/2021 are being considered on the merits. Claims 2 and 10 are cancelled. Claims 1, 3-9 and 11-15 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 02/09/2021 has been entered. 
Applicant’s amendments to claims 3 and 11 have overcome the claim objections previously set forth in the Non-Final Office Action mailed on 11/18/2020.

Response to Arguments 
Applicant’s argument, see amended claims 1 and 9 and Applicant’s Remarks, Pages 6-9, regarding the newly added limitations “receive a first signal including biometric authentication information indicating that a user’s grip is sensed through a sensor included in a first external input device, in response to receiving the first signal, display an external image obtained using the camera module on at least part of the display” filed 02/09/2021, with respect to the rejection(s) of claims 1 and 9 under 35 U.S.C. § 102 has been fully considered and is persuasive. Therefore, the 35 U.S.C. § 102 rejection made for independent claims 1 and 9 as well as the 35 U.S.C. § 103 rejection made for all claims dependent on claims 1 and 9 in the Non-Final Rejection filed 11/18/2020 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Greenhalgh et al. (US 2018/0096530 A1, hereinafter "Greenhalgh"), in conjunction with McKenzie. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.

Conclusion: McKenzie-Greenhalgh teaches the aforementioned limitations of independent claims 1 and 9, rendering the claim limitations obvious before the effective date of the claimed invention. Please refer to the detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0244811 A1, hereinafter "McKenzie" - all cited portions regarding McKenzie can be found in the Provisional application No. 62/298,378, filed 02/22/2016) in view of Greenhalgh et al. (US 2018/0096530 A1, hereinafter "Greenhalgh").

Regarding independent claim 1 (Currently Amended), McKenzie discloses An electronic device, comprising: 
a camera module (Para [0038], HMD includes camera); 
a communication module (Para [0040], first electronic device 300 (e.g. HMD, Para [0018]) includes communication module 350); 
(Para [0037], HMD includes display); 
a non-transitory memory (Para [0040], device 300 includes memory); and 
a processor electrically connected with the camera module, the communication module, the display, and the non-transitory memory, wherein the processor is configured to (Para [0037], HMD includes processor): 
display an image including a left-eye image and a right-eye image on the display (Para [0002], head mounted device including glasses (i.e. left-eye and right-eye) that provides visual elements, i.e. left-eye image and right-eye image), 
Although McKenzie discloses to receive a first signal (Para [0022], HMD receives signal generated by controller), 
in response to receiving the first signal, display an external image obtained using the camera module on at least part of the display if there is a connectable first external input device (Para [0022], in response to detection, i.e. in response to receiving signal, pairing indicator, e.g. rendered image corresponding to controller is displayed to user in virtual environment, Fig. 5A & 5B; Para [0025], image of user’s hand and controller as well as corresponding portion of physical environment captured by pass through camera provided on HMD and displayed to user), and 
perform connection with the first external input device (Para [0026], HMD and controller paired, enabling communication).  
However, McKenzie does not appear to specifically disclose a signal including biometric authentication information indicating that a user’s grip is sensed through a sensor included in a first external input device.
(Para [0095], user grips intelligent tool 408 which acquires fingerprint of user; Para [0102], biometric module configured to obtain biometric measurements from user; Para [0103], intelligent tool communicates obtained biometric measurements to HMD for comparison).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie with the invention of Greenhalgh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Greenhalgh to confirm whether a user is authorized to use an external input device and prevent an unauthorized user from taking advantage of information provided by the external input device, yielding the predictable result of enhancing security (Greenhalgh, Para [0104]).

	Regarding dependent claim 2, Cancelled.

Regarding dependent claim 5 (Currently Amended), the combination of McKenzie and Greenhalgh teaches the electronic device of claim 1. McKenzie further discloses wherein the processor is configured to output a third signal for connection corresponding to a direction of the electronic device while displaying the external image on at least part of the display (Para [0022], HMD displays pairing indicator, e.g. a rendered image corresponding to the controller for user to align for connection, Fig. 5A and 5B; Para [0025], image of controller and corresponding portion of physical environment) and perform connection with the first external input device if a response signal is received from the first external input device in response to the third signal (Para [0026], movement of controller toward pairing indicator confirmed to be intentional by user maintaining aligned position of controller and pairing indicator for set amount of time, i.e. gesture as a signal).  

Regarding independent claim 9 (Currently Amended) and dependent claim 13 (Currently Amended), claims 9 and 13 are non-transitory recording medium claims corresponding to the electronic device of claims 1 and 5. Therefore, claims 9 and 13 are rejected for at least the same reasons as the electronic device of claims 1 and 5. 

Regarding dependent claim 10, Cancelled.

Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0244811 A1, hereinafter "McKenzie" - all cited portions regarding McKenzie can be found in the Provisional application No. 62/298,378, filed 02/22/2016) in view of Greenhalgh et al. (US 2018/0096530 A1, hereinafter "Greenhalgh"), further in view of Clavin et al. (US 2013/0147686 A1, hereinafter "Clavin").

Regarding dependent claim 3 (Currently Amended), the combination of McKenzie and Greenhalgh teaches the electronic device of claim 1. McKenzie further discloses wherein the processor is configured to broadcast a second signal to at least one external input device (Para [0019], HMD may send signal to be received by controller) and display an external image obtained using the camera module on at least part of the display (Para [0022], pairing indicator, e.g. rendered image corresponding to controller and displayed to user in virtual environment, Fig. 5A & 5B; Para [0025], image of user’s hand and controller as well as corresponding portion of physical environment captured by pass through camera provided on HMD and displayed to user). 
	However, the combination of McKenzie and Greenhalgh does not appear to specifically teach displaying upon receiving a response signal according to a sensing of an input or a sensing of biometric authentication information in response to the second signal from the first external input device.
(Para [0092], remote device replies with inquiry response message; Para [0099], communicate data to target HMD device from source computing device; Para [0100], condition such as manipulation of input device).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie and Greenhalgh with the invention of Clavin. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Clavin for pairing an external device with an HMD to allow users to take advantage of other computing devices in appropriate situations and perform tasks while using the HMD device (Clavin, Para [0002]).

	Regarding dependent claim 4 (Original), the combination of McKenzie and Greenhalgh teaches the electronic device of claim 1. However, the combination of McKenzie and Greenhalgh does not appear to specifically teach wherein the processor is configured to detect a direction of a user's gaze while displaying the external image on at least part of the display, form a beam region corresponding to the detected direction of gaze, and- 48 -0201-2271 (P23347-US/DMC) English Translationperform connection with the first external input device if a connection signal for the first external input device is sensed in the formed beam region.  
	In the same field of endeavor, Clavin teaches wherein the processor is configured to detect a direction of a user's gaze while displaying the external image on at least part of the display (Para [0140], tracking a user’s gaze direction to determine if a target computing device or display surface is recognized), form a beam region corresponding to the detected direction of gaze (Para [0144], gaze direction is a direction based on visual axis, e.g. imaginary line drawn; Para [0140], eye is illuminated using infrared light), and- 48 -0201-2271 (P23347-US/DMC) English Translationperform connection with the first external input device if a connection signal (Para [0145], gaze direction determined to point at computing device for some minimum time period, computing device considered to be candidate for content transfer; Para [0141], pupil-center/corneal-reflection technique).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie and Greenhalgh with the invention of Clavin. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Clavin to be able to determine, with user gaze information, that a user’s attention is drawn to a certain computing device and therefore connect to and access data from the computing device chosen by the user (Clavin, Para [0161]).

Regarding dependent claims 11 (Currently Amended) and 12 (Original), claims 11-12 are non-transitory recording medium claims corresponding to the electronic device of claims 3-4. Therefore, claims 11-12 are rejected for at least the same reasons as the electronic device of claims 3-4. 

Claim(s) 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0244811 A1, hereinafter "McKenzie" - all cited portions regarding McKenzie can be found in the Provisional application No. 62/298,378, filed 02/22/2016) in view of Greenhalgh et al. (US 2018/0096530 A1, hereinafter "Greenhalgh"), further in view of Tharappel et al. (US 2015/0186636 A1, hereinafter "Tharappel").

Regarding dependent claim 6 (Original), the combination of McKenzie and Greenhalgh teaches the electronic device of claim 1. Although McKenzie discloses wherein the processor is configured to transfer a connection request signal to the first external input device (Para [0019], HMD may send signal to be received by controller), a connection response signal is received from the first external input device and perform connection with the first external input device (Para [0026], movement of controller toward pairing indicator confirmed to be intentional by user maintaining aligned position of controller and pairing indicator for set amount of time, i.e. gesture as a signal),
McKenzie does not appear to specifically disclose, but Greenhalgh teaches wherein the processor is configured to store a user's biometric authentication information (Para [0103], database of previously obtained biometric measurements), if a signal containing biometric authentication information is received from the external input device, compare the stored biometric authentication information with the received biometric authentication information (Para [0103], tool communicates obtained biometric measurements to HMD for comparison), and if the stored biometric authentication information matches the received biometric authentication information, perform authorization (Para [0103], compare obtained measurements with measurements of authorized users; Para [0104], unauthorized user leaves tool in inactive state).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie with the invention of Greenhalgh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Greenhalgh to confirm whether a user is authorized to use an external input device and prevent an unauthorized user from taking advantage of information provided by the external input device, yielding the predictable result of enhancing security (Greenhalgh, Para [0104]).
	However, the combination of McKenzie and Greenhalgh does not appear to specifically teach measuring a user’s biometric authentication information, and if the stored biometric authentication information matches the received biometric authentication information, perform connection.
In the same field of endeavor, Tharappel teaches measuring a user’s biometric authentication information (Para [0077], wearable device receives biometric input data and comparison to biometric credentials enrolled on wearable device; Para [0046], wearable device includes sensor to enable user to provide biometric input), and if the stored biometric authentication information matches the received biometric authentication information, perform connection (Para [0079], if authentication is successful, wearable device establishes connection to smart device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie and Greenhalgh with the invention of Tharappel. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Tharappel to use biometric authentication to establish a secure wireless connection between a wearable device and a smart device (Tharappel, Para [0079]) while improving the ability of users to more easily access multiple smart devices within their ecosystem (Tharappel, Para [0023]).

Regarding dependent claim 7 (Currently Amended), the combination of McKenzie, Greenhalgh and Tharappel teaches the electronic device of claim 6. Although McKenzie discloses wherein the processor is configured to, upon receiving a signal, display an external image obtained using the camera module on at least part of the display (Para [0022], in response to detection of signal from controller, HMD displays pairing indicator, e.g. rendered image corresponding to controller and displayed to user in virtual environment, Fig. 5A & 5B; Para [0025], image of user’s hand and controller as well as corresponding portion of physical environment captured by pass through camera provided on HMD and displayed to user),
	McKenzie does not appear to specifically disclose, but Greenhalgh teaches upon receiving a signal according to a non-sensing of biometric authentication information from the first external input device (Para [0104], user not authorized as a result of comparison, i.e. non-sensing of authorized biometric authentication information), deactivate the first external input device (Para [0104], intelligent tool maintains inactive/unpowered state, i.e. deactivated).
(Greenhalgh, Para [0104]).

Regarding dependent claim 14 (Original), claim 14 is a non-transitory recording medium claim corresponding to the electronic device of claim 6. Therefore, claim 14 is rejected for at least the same reasons as the electronic device of claim 6. 

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0244811 A1, hereinafter "McKenzie" - all cited portions regarding McKenzie can be found in the Provisional application No. 62/298,378, filed 02/22/2016) in view of Greenhalgh et al. (US 2018/0096530 A1, hereinafter "Greenhalgh"), further in view of Tharappel et al. (US 2015/0186636 A1, hereinafter "Tharappel"), further in view of Giraldi et al. (US 2017/0061694 A1, hereinafter "Giraldi").	 

 	Regarding dependent claim 8 (Currently Amended), the combination of McKenzie, Greenhalgh and Tharappel teaches the electronic device of claim 7. Although McKenzie discloses wherein the processor is configured to perform connection with an external input device upon receiving a signal according to a sensing of the user's input or biometric authentication information from the external input device (Para [0026], movement of controller toward pairing indicator confirmed to be intentional by user maintaining aligned position of controller and pairing indicator for set amount of time, i.e. gesture as a signal).  

	In the same field of endeavor, Giraldi teaches perform connection with a second device (Para [0040], wearer shifts gaze vector from mobile display device to large display device, i.e. perform connection with a second device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKenzie, Greenhalgh and Tharappel with the invention of Giraldi. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Giraldi to facilitate a virtual interaction of a wearer of an HMD with a computing device (Giraldi, Para [0068]). 

Regarding dependent claim 15 (Currently Amended), claim 15 is a non-transitory recording medium claim corresponding to the electronic device of claims 7 and 8. Therefore, claim 15 is rejected for at least the same reasons as the electronic device of claims 7 and 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497